--------------------------------------------------------------------------------

 
Exhibit 10.1
 
HERSHA HOSPITALITY TRUST
 
2,000,000 COMMON SHARES OF BENEFICIAL INTEREST

 
CONTROLLED EQUITY OFFERINGSM
 
SALES AGREEMENT
 


 
April 5, 2007
 
 
CANTOR FITZGERALD & CO.
110 East 59th Street
New York, NY 10022


Ladies and Gentlemen:


HERSHA HOSPITALITY TRUST a Maryland real estate investment trust (the “Company”)
and Hersha Hospitality Limited Partnership, a Virginia limited partnership (the
“Operating Partnership”) ,  confirms its agreement (this “Agreement”) with
Cantor Fitzgerald & Co. (“CF&Co”), as follows:
 
1.   Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through CF&Co, acting as agent and/or
principal, up to 2,000,000 of the Company’s common shares of beneficial
interest, par value $0.01 per share (the “Shares”). The issuance and sale of
Shares through CF&Co will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
the Shares.
 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-138038), including a base prospectus, relating to certain
securities, including the Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”). The Company has prepared a prospectus supplement specifically
relating to the Shares (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement. The Company has furnished to
CF&Co, for use by CF&Co, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Shares. Except where the context otherwise requires, such registration
statement, as amended when it became effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B of the Securities Act,
is herein called the “Registration Statement.” The base prospectus, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act Regulations (“Rule 433”), relating to the
Shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g), is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to its Electronic Data Gathering Analysis and
Retrieval System (“EDGAR”).
 

--------------------------------------------------------------------------------




2.   Placements. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify CF&Co by email notice (or other
method mutually agreed to in writing by the parties) containing the parameters
in accordance with which it desires the Shares to be sold, which shall at a
minimum include the number of Shares to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), a form of which containing
such minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from CF&Co set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by CF&Co unless and until (i) in accordance with the notice requirements set
forth in Section 4, CF&Co declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, or (iv) the Agreement has been terminated
under the provisions of Section 11. The amount of any discount, commission or
other compensation to be paid by the Company to CF&Co in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 3. It is expressly acknowledged and agreed that neither
the Company nor CF&Co will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to CF&Co and CF&Co does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.
 
3.   Sale of Placement Shares by CF&Co. Subject to the terms and conditions
herein set forth, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, CF&Co,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. CF&Co will provide written
confirmation to the Company no later than the opening of the Trading Day (as
defined below) immediately following the Trading Day on which it has made sales
of Placement Shares hereunder setting forth the number of Placement Shares sold
on such day, the compensation payable by the Company to CF&Co pursuant to
Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of the deductions made by CF&Co (as
set forth in Section 5(a)) from the gross proceeds that it receives from such
sales. After consultation to the Company and subject to the terms of the
Placement Notice, CF&Co may sell Placement Shares by any method permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including without limitation sales made directly on the American
Stock Exchange (the “Exchange”), on any other existing trading market for the
Shares or to or through a market maker. After consultation with the Company and
subject to the terms of the Placement Notice, CF&Co may also sell Placement
Shares in privately negotiated transactions. The Company acknowledges and agrees
that (i) there can be no assurance that CF&Co will be successful in selling
Placement Shares, and (ii) CF&Co will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by CF&Co to use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell such
Placement Shares as required under this Section 3. For the purposes hereof,
“Trading Day” means any day on which the Company’s common shares of beneficial
interest are purchased and sold on the principal market on which the common
shares of beneficial interest are listed or quoted.
 

--------------------------------------------------------------------------------




4.   Suspension of Sales. The Company or CF&Co may, upon notice (the “Suspension
Notice”) to the other party in writing (including by email correspondence to
each of the individuals of the other Party set forth on Schedule 2, if receipt
of such correspondence is actually acknowledged by any of the individuals to
whom the notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other Party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. Each of the Parties agrees that
no such notice under this Section 4 shall be effective against the other unless
it is made to one of the individuals named on Schedule 2 hereto, as such
Schedule may be amended from time to time.
 
5.   Settlement.
 
(a)         Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by CF&Co at which
such Placement Shares were sold, after deduction for (i) CF&Co’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, (ii) any other amounts due and payable by the Company to CF&Co
hereunder pursuant to Section 7(h) (Expenses) hereof, and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.
 
(b)         Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting CF&Co’s or its designee’s account
(provided CF&Co shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form. On
each Settlement Date, CF&Co will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 9(a) (Indemnification and
Contribution) hereto, it will (i) hold CF&Co harmless against any loss, claim,
damage, or expense (including reasonable legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company and (ii) pay to
CF&Co any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.
 

--------------------------------------------------------------------------------




6.   Representations and Warranties of the Company and the Operating
Partnership. The Company and Hersha Hospitality Limited Partnership, a Virginia
limited partnership (the “Operating Partnership”), jointly and severally
represent and warrant to, and agree with, CF&Co that as of the date of this
Agreement and as of each Representation Date (as defined in Section 7(n) below)
on which a certificate is required to be delivered pursuant to Section 7(n) of
this Agreement and as of each Applicable Time, as the case may be:
 
(a)         The Company satisfies all of the requirements of the Securities Act
for use of Form S-3 for the offering of the Shares contemplated hereby.
 
(b)         The Registration Statement has been filed with the Commission and
has been declared effective under the Securities Act. No stop order suspending
the effectiveness of the Registration Statement has been issued under the
Securities Act and no proceedings for that purpose have been instituted or are
pending or, to the knowledge of the Company, are contemplated by the Commission,
and any request on the part of the Commission for additional information has
been complied with.
 
(c)          Intentionally omitted.
 
(d)        The Company has delivered to CF&Co one complete copy of the
Registration Statement and a copy of each consent and certificate of experts
filed as a part thereof, and conformed copies of the Registration Statement
(without exhibits) and the Prospectus, as amended or supplemented, in such
quantities and at such places as CF&Co has reasonably requested. The Prospectus
delivered to CF&Co for use in connection with the offering of Shares will, at
the time of such delivery, be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.
 
(e)         At the respective times the Registration Statement and each
amendment thereto became effective, at each deemed effective date with respect
to CF&Co pursuant to Rule 430B(f)(2) of the Securities Act, as the case may be,
the Registration Statement complied and will comply in all material respects
with the requirements of the Securities Act, and did not and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The preceding sentence does not apply to statements in or omissions from the
Registration Statement or any amendment thereto in reliance upon and in
conformity with written information relating to CF&Co furnished to the Company
in writing by CF&Co expressly for use therein, it being understood and agreed
that the only such information furnished by CF&Co consists of the information
described as such in Schedule 4 hereto.
 
(f)         Neither the Prospectus nor any amendments or supplements thereto, at
the time the Prospectus or any such amendment or supplement was issued, as of
the date hereof, each Applicable Time, and at each Representation Date, as the
case may be, included or will include an untrue statement of a material fact or
omitted or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Prospectus, as amended or supplemented, in reliance upon and
in conformity with written information relating to CF&Co furnished to the
Company in writing by CF&Co expressly for use therein, it being understood and
agreed that the only such information furnished by CF&Co consists of the
information described as such in Schedule 4 hereto.
 

--------------------------------------------------------------------------------




(g)         Each document incorporated by reference in the Registration
Statement or the Prospectus heretofore filed, when it was filed (or, if any
amendment with respect to any such document was filed, when such amendment was
filed), conformed in all material respects with the requirements of the Exchange
Act and the rules and regulations thereunder, and any further documents so filed
and incorporated after the date of this Agreement will, when they are filed,
conform in all material respects with the requirements of the Exchange Act and
the rules and regulations thereunder; no such document when it was filed (or, if
an amendment with respect to any such document was filed, when such amendment
was filed), contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and no such document, when it is filed, will
contain an untrue statement of a material fact or will omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.
 
(h)         Each issuer free writing prospectus (as defined in Rule 433), as of
its issue date and at all subsequent times through the completion of the public
offer and sale of the Shares or until any earlier date that the Company notifies
CF&Co in writing, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any incorporated document
deemed to be a part thereof that has not been superseded or modified. The
foregoing sentence does not apply to statements in or omissions from any issuer
free writing prospectus based upon and in conformity with written information
furnished to the Company by CF&Co specifically for use therein, it being
understood and agreed that the only such information furnished by CF&Co consists
of the information described as such in Schedule 4 hereto.
 
(i)          All of the issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with applicable federal and
state securities laws. None of the Company’s outstanding common shares or
preferred stock were issued in violation of any preemptive rights, rights of
first refusal or other similar rights; except as set forth in the Prospectus,
the Company is not a party to or bound by any outstanding options, warrants or
similar rights to subscribe for, or contractual obligations to issue, sell,
transfer or acquire, any of its capital stock or any securities convertible into
or exchangeable for any of such capital stock; the Shares to be issued and sold
by the Company hereunder have been duly authorized and, when issued and
delivered against full payment therefor in accordance with the terms hereof will
be validly issued, fully paid and nonassessable and free of any preemptive
rights, rights of first refusal or other or similar rights; the capital stock
(including the Shares) of the Company conforms to the description thereof
contained in the Prospectus; and the delivery of the Shares being sold by the
Company against payment therefor pursuant to the terms of this Agreement will
pass valid title to the Shares being sold by the Company, free and clear of any
claim, encumbrance or defect in title, and without notice of any lien, claim or
encumbrance. The certificates used by the Company to evidence the common shares
or the preferred stock are in valid and sufficient form.
 
(j)          Immediately after the transactions contemplated by this Agreement,
all of the issued and outstanding Common Units and Preferred Units (as defined
below) will be validly issued, fully paid and nonassessable. Immediately after
the transactions contemplated by this Agreement, none of the outstanding common
units of limited partnership interest in the Operating Partnership (“Common
Units”) or preferred units of limited partnership interest in the Operating
Partnership (“Preferred Units”) has been issued in violation of any preemptive
right, right of first refusal or other similar right; and the outstanding Common
Units and Preferred Units have been offered, sold and issued by the Operating
Partnership in compliance with applicable federal and state securities laws.
 

--------------------------------------------------------------------------------




(k)         Each of the Company and its subsidiaries is duly organized and
validly existing in good standing under the laws of the state of its
incorporation or organization with full corporate, partnership or entity power
and authority, as the case may be, to own, lease and operate its properties and
to conduct its business as presently conducted and as described in the
Prospectus and is duly registered and qualified to conduct its business and is
in good standing in each jurisdiction or place where the nature of its
properties or the conduct of its business requires such registration or
qualification, except where the failure to so register or qualify has not had or
will not have a material adverse effect on the condition (financial or other),
business, properties, results of operations or prospects of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”).
 
(l)         The outstanding equity interests of each of the Company's
subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interests, liens, encumbrances, equities or
claims. The Company does not have any subsidiaries and does not own a material
interest in or control, directly or indirectly, any other corporation,
partnership, joint venture, association, trust or other business organization,
except as set forth in Exhibit 21 to the Company's most recent Annual Report on
Form 10-K incorporated by reference into the Registration Statement, other than
HT/PRA Glastonbury, LLC and those subsidiaries formed, or in which the Company
has acquired a direct or indirect ownership interest, subsequent to the filing
of the Company’s most recent Annual Report on Form 10-K. As used in this
Agreement, subsidiaries shall mean direct and indirect subsidiaries of the
Company.
 
(m)        Except as described in the Prospectus, there is no action, suit,
inquiry, proceeding or investigation by or before any court or governmental or
other regulatory or administrative agency or commission pending or, to the best
knowledge of the Company, threatened, against or involving the Company or its
subsidiaries, which might individually or in the aggregate prevent or adversely
affect the transactions contemplated by this Agreement or result in a Material
Adverse Effect, nor to the Company's knowledge, is there any basis for any such
action, suit, inquiry, proceeding or investigation. There are no agreements,
contracts, indentures, leases or other instruments that are required to be
described in the Prospectus or to be filed as an exhibit to the Registration
Statement that are not described, filed or incorporated by reference in the
Registration Statement and the Prospectus as required by the Securities Act. All
such contracts to which the Company or any of its subsidiaries is a party have
been duly authorized, executed and delivered by the Company or the applicable
subsidiary, constitute valid and binding agreements of the Company or the
applicable subsidiary and are enforceable against the Company or the applicable
subsidiary in accordance with the terms thereof, except as enforceability
thereof may be limited by (i) the application of bankruptcy, reorganization,
insolvency and other laws affecting creditors' rights generally and (ii)
equitable principles being applied at the discretion of a court before which any
proceeding may be brought. Neither the Company nor the applicable subsidiary has
received notice or been made aware that any other party is in breach of or
default to the Company or its subsidiaries under any of such contracts.
 
(n)         Neither the Company nor any of its subsidiaries is (i) in violation
of (A) its Organizational Documents, (B) to the Company's knowledge any law,
ordinance, administrative or governmental rule or regulation applicable to the
Company or any of its subsidiaries, the violation of which would have a Material
Adverse Effect or (C) any decree of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries; or (ii) in
default in any material respect in the performance of any obligation, agreement
or condition contained in (A) any bond, debenture, note or any other evidence of
indebtedness or (B) any agreement, indenture, lease or other instrument (each of
(A) and (B), an “Existing Instrument”) to which the Company or any of its
subsidiaries is a party or by which any of their properties may be bound, which
default would have a Material Adverse Effect; and to the Company’s knowledge,
there does not exist any state of facts that constitutes a default or an event
of default on the part of the Company or any of its subsidiaries as defined in
such documents or that, with notice or lapse of time or both, would constitute
such a default or event of default which would have a Material Adverse Effect.
 

--------------------------------------------------------------------------------




(o)         The Company and the Operating Partnership have full legal right,
power and authority to enter into and perform this Agreement and to consummate
the transactions contemplated herein, including the issuance, sale and delivery
of the Shares as provided herein and the Operating Partnership’s issuance of the
Common Units to the Company. The Company's and the Operating Partnership's
execution and delivery of this Agreement and the performance by the Company and
the Operating Partnership of their obligations under this Agreement have been
duly and validly authorized by the Company and the Operating Partnership and
this Agreement has been duly executed and delivered by the Company and the
Operating Partnership, and constitutes a valid and legally binding agreement of
the Company and the Operating Partnership, enforceable against the Company and
the Operating Partnership in accordance with its terms, except to the extent
enforceability may be limited by (i) the application of bankruptcy,
reorganization, insolvency and other laws affecting creditors' rights generally
and (ii) equitable principles being applied at the discretion of a court before
which any proceeding may be brought, and except as rights to indemnity and
contribution hereunder may be limited by federal or state securities laws.
 
(p)         The Amended and Restated Agreement of Limited Partnership of the
Operating Partnership, including all amendments thereto (the “Partnership
Agreement”), has been duly and validly authorized, executed and delivered by the
general partner of the Operating Partnership and constitutes a valid and binding
agreement of the general partner, enforceable in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization or other laws of general applicability relating to or
affecting creditors' rights or by general equity principles.
 
(q)         No consent, approval, authorization, order, license, certificate,
permit, registration, designation or filing by or with any governmental agency
or body is required for the execution, delivery and performance by the Company
and the Operating Partnership of their respective obligations under this
Agreement and the consummation by the Company and the Operating Partnership of
the transactions contemplated hereby, including the valid authorization,
issuance, sale and delivery of the Shares, except such as may be required by (i)
the Exchange, (ii) the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Shares or (iii) the Company’s
Organizational Documents, all of which will be, or have been effected, in
accordance with this Agreement.
 
(r)          Neither the issuance and sale of the Shares by the Company, the
execution, delivery or performance of this Agreement by the Company and the
Operating Partnership nor the consummation by the Company and the Operating
Partnership of the transactions contemplated hereby (i) conflicts with or will
conflict with or constitutes or will constitute a breach of, or a default under,
the Company's charter or bylaws, the Operating Partnership's certificate of
limited partnership or the Partnership Agreement, or any Existing Instrument to
which the Company or any of its subsidiaries is a party or by which any of its
or their properties may be bound, (iii) violates any statute, law, regulation,
ruling, filing, judgment, injunction, order or decree applicable to the Company
or any of its subsidiaries or any of their properties, or (iv) results in a
breach of, or default or Debt Repayment Triggering Event (as defined below)
under, or results in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or requires the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, defaults, liens,
charges or encumbrances that will not, individually or in the aggregate, result
in a Material Adverse Effect. As used herein, a “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder's behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.
 

--------------------------------------------------------------------------------




(s)         Other than owners of Common Units by persons other than the Company,
no holder of any securities of the Company has rights to the registration of any
securities of the Company or other similar rights as a result of or in
connection with the filing of the Registration Statement or the consummation of
the transactions contemplated hereby that have not been satisfied or heretofore
waived in writing. No person or entity has a right of participation or first
refusal with respect to the sale of the Shares by the Company.
 
(t)          KPMG LLP has audited the financial statements (including the
related notes thereto and supporting schedules) incorporated by reference in the
Registration Statement and the Prospectus, are and were, during the periods
covered by their reports incorporated by reference in the Registration Statement
and the Prospectus, independent registered public accountants as required by the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board (“PCAOB”).
 
(u)         The financial statements, together with related schedules and notes,
included or incorporated by reference in the Registration Statement and the
Prospectus, present fairly the financial condition, results of operations, cash
flows and changes in financial position of the Company on the basis stated in
the Registration Statement at the respective dates or for the respective periods
to which they apply; such statements and related schedules and notes have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, except as disclosed
therein; and the other financial and statistical information and data set forth
in the Registration Statement and Prospectus is accurately presented and
prepared on a basis consistent with such financial statements and the books and
records of the Company. No other financial statements or schedules are required
by Form S-3 or otherwise to be included in the Registration Statement or the
Prospectus.
 
(v)         Except as disclosed in the Registration Statement and the
Prospectus, subsequent to the respective dates as of which such information is
given in the Registration Statement and the Prospectus, (i) neither the Company
nor any of its subsidiaries has incurred any material liabilities or
obligations, indirect, direct or contingent, or entered into any transaction
that is not in the ordinary course of business, (ii) neither the Company nor any
of its subsidiaries has sustained any material loss or interference with its
business or properties from fire, flood, windstorm, accident or other calamity,
whether or not covered by insurance, (iii) except for the normal quarterly
dividend on the common shares of beneficial interest and preferred shares of the
Company, neither the Company nor any of its subsidiaries has paid or declared
any dividends or other distributions with respect to its capital stock and the
Company is not in default under the terms of any class of capital stock of the
Company or any outstanding debt obligations, (iv) there has not been any change
in the authorized or outstanding capital stock of the Company or any material
change in the indebtedness of the Company (other than in the ordinary course of
business) and (v) there has not been any material adverse change, or any
development involving or that may reasonably be expected to result in a Material
Adverse Effect.
 
(w)        The Shares to be sold under this Agreement have been approved for
trading and listing on the Exchange and are registered pursuant to Section 12(b)
of the Exchange Act, and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Shares under the
Exchange Act or delisting any such securities from the Exchange, nor has the
Company received any notification that the Commission or the Exchange is
contemplating terminating such registration or listing.
 
(x)          The Company has not distributed and will not distribute any
offering material in connection with the offering and sale of the Shares to be
sold hereunder by CF&Co as principal or agent for the Company, other than the
Prospectus and the Registration Statement.
 

--------------------------------------------------------------------------------




(y)         Other than excepted activity pursuant to Regulation M under the
Exchange Act, the Company has not taken and will not take, directly or
indirectly, any action that constituted, or any action designed to, or that
might reasonably be expected to cause or result in or constitute stabilization
or manipulation of the price of any security of the Company to facilitate the
sale or resale of the Shares or for any other purpose.
 
(z)          The Company and each of its subsidiaries have filed all tax returns
required to be filed (other than certain state or local tax returns, as to which
the failure to file, individually or in the aggregate, would not have a Material
Adverse Effect), which returns are complete and correct in all material
respects, and neither the Company nor any subsidiary is in default in the
payment of any taxes that were payable pursuant to said returns or any
assessments with respect thereto. Except as disclosed in the Prospectus (as
amended or supplemented), all deficiencies asserted as a result of any federal,
state, local or foreign tax audits have been paid or finally settled and no
issue has been raised in any such audit that, by application of the same or
similar principles, reasonably could be expected to result in a proposed
deficiency for any other period not so audited. There are no outstanding
agreements or waivers extending the statutory period of limitation applicable to
any federal, state, local or foreign tax return for any period. On each
Settlement Date, all stock transfer and other taxes that are required to be paid
in connection with the sale of the Shares will have been fully paid by the
Company and all laws imposing such taxes will have been complied with.
 
(aa)       Except as set forth in the Prospectus (as amended or supplemented),
there are no transactions with “affiliates” (as defined in Rule 405 promulgated
under the Securities Act) or any officer, director or security holder of the
Company (whether or not an affiliate) that are required by the Securities Act to
be disclosed in the Prospectus that have not been disclosed as required.
Additionally, no relationship, direct or indirect, exists between the Company or
any of its subsidiaries on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any subsidiary on the
other hand that is required by the Securities Act to be disclosed in the
Prospectus that is not so disclosed.
 
(bb)      None of the Company nor any of its subsidiaries is an “investment
company”, a company “controlled” by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an investment company
within the meaning of the Investment Company Act of 1940, as amended.
 
(cc)       Each of the Company and its subsidiaries has good and valid title to
all property (real and personal) described in the Prospectus as being owned by
it, free and clear of all liens, claims, security interests or other
encumbrances except (i) such as are described in the Prospectus or (ii) such as
are not materially burdensome and do not have or will not materially adversely
affect the Company's or subsidiaries' use of the property or the conduct of the
business of the Company. All property (real and personal) leased by the Company
and its subsidiaries is held under valid, subsisting and enforceable leases with
only such exceptions as in the aggregate are not materially burdensome and do
not or will not adversely affect the use of the property or the conduct of the
business of the Company.
 
(dd)      The Company and its subsidiaries have all permits, licenses,
franchises, approvals, consents and authorizations of governmental or regulatory
authorities (hereinafter “permit” or “permits”) as are necessary to own their
properties and to conduct their business in the manner described in the
Prospectus, subject to such qualifications as may be set forth in the
Prospectus, except where the failure to have obtained any such permit has not
had and will not have a Material Adverse Effect; each of the Company and its
subsidiaries has operated and is operating its business in material compliance
with all of its obligations with respect to each such permit and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination of any such permit and except where such revocation or
termination would not have a Material Adverse Effect or result in any other
material impairment of the rights of any such permit, subject in each case to
such qualification as may be set forth in the Prospectus; and, except as
described in the Prospectus, such permits contain no restrictions that are
materially burdensome to the Company or any of its subsidiaries.
 

--------------------------------------------------------------------------------




(ee)      The Company has established, maintains and evaluates disclosure
controls and procedures (as such term is defined in Rule 13a-15 and 15d-15 under
the Exchange Act) and “internal control over financial reporting” (as such term
is defined in Rule 13a-15 and 15d-15 under the Exchange Act) in accordance with
such rules and any related rules of the Commission or the Exchange; such
disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s Chief Executive Officer and its Chief Financial
Officer by others within those entities, and except as disclosed in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2006, as
amended, such disclosure controls and procedures are effective to perform the
functions for which they were established.
 
(ff)        Except as disclosed in the Prospectus or any Permitted Free Writing
Prospectuses, the Company and its subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and, to the Company’s and the Operating
Partnership’s knowledge, neither the Company, the Operating Partnership nor any
subsidiary, employee or agent thereof, has made any payment of funds of the
Company, the Operating Partnership or any of the subsidiaries, as the case may
be, or received or retained any funds, and no funds of the Company, the
Operating Partnership or any of the subsidiaries, as the case may be, have been
set aside to be used for any payment, in each case in violation of any law, rule
or regulation.
 
(gg)       Based on evaluations of its internal controls over financial
reporting, the Company is not aware of (i) any material weakness in the design
or operation of internal control over financial reporting which are reasonably
likely to adversely affect the Company's ability to record, process, summarize
and report financial information; or (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company's internal control over financial reporting.
 
(hh)       Neither the Company nor any of its subsidiaries, since each has been
a subsidiary of the Company, nor, to the Company's knowledge, any employee or
agent of the Company or any of its subsidiaries, has, directly or indirectly,
(i) made any unlawful contribution to any candidate for political office, or
failed to disclose fully any contribution in violation of law or (ii) made any
payment to any federal, state, local or foreign governmental official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States or any jurisdiction
thereof or applicable foreign jurisdictions.
 
(ii)         The Company and its subsidiaries are (i) in compliance with any and
all applicable federal, state, local and foreign laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except in each case as would not, individually or in the
aggregate, have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended. Neither the Company nor any of its subsidiaries owns, leases or
occupies any property that appears on any list of hazardous sites compiled by
any state or local governmental agency.
 

--------------------------------------------------------------------------------




(jj)         There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) which would, singly
or in the aggregate, have a Material Adverse Effect.
 
(kk)       The Company has been organized and has operated in conformity with
the requirements for qualification and taxation as a real estate investment
trust under the Internal Revenue Code of 1986, as amended (the “Code”) for its
taxable years ended December 31, 1999 through December 31, 2006, and the
Company's current and proposed method of operation will enable it to continue to
meet the requirements for taxation as a real estate investment trust under the
Code for its taxable year ending December 31, 2007 and in the future. The
subsidiaries of the Company that are partnerships have been and will continue to
be treated as partnerships for federal income tax purposes and not as
corporations, associations taxable as corporations or as publicly traded
partnerships.
 
(ll)          Intentionally Omitted.
 
(mm)     The Company and its subsidiaries own and have full right, title and
interest in and to, or has valid licenses to use, each material trade name,
trademark, service mark, patent, copyright, approval, trade secret and other
similar rights (collectively “Intellectual Property”) under which the Company
and its subsidiaries conduct all or any material part of their business, and
none of the Company and its subsidiaries has created any lien or encumbrance on,
or granted any right or license with respect to, any such Intellectual Property
except where the failure to own or obtain a license or right to use any such
Intellectual Property has not and will not have a Material Adverse Effect; there
is no claim pending against the Company or any of its subsidiaries with respect
to any Intellectual Property, and none of the Company and its subsidiaries has
received notice or otherwise become aware that any Intellectual Property that it
uses or has used in the conduct of its business infringes upon or conflicts with
the rights of any third party. Neither the Company nor any of its subsidiaries
has become aware that any material Intellectual Property that it uses or has
used in the conduct of its business infringes upon or conflicts with the rights
of any third party.
 
(nn)       No officer, director or nominee for director of the Company has a
direct or indirect affiliation or association with any member of the NASD.
 
(oo)       The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; and neither the Company nor any of its subsidiaries has reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a comparable cost.
 
(pp)      Title insurance in favor of the Company, the Operating Partnership and
the subsidiaries has been obtained with respect to each property owned by any
such entity in an amount at least equal to (A) the cost of acquisition of such
property or (B) the cost of construction of such property (measured at the time
of such construction), except where the failure to maintain such title insurance
would not have a Material Adverse Effect.
 

--------------------------------------------------------------------------------




(qq)       In the ordinary course of its business, the Company conducts a
periodic review of the effect of Environmental Laws on the business, operations
and properties of the Company and its subsidiaries, in the course of which it
identifies and evaluates associated costs and liabilities (including any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review and amount of its established
reserves, the Company has reasonably concluded that such associated costs and
liabilities would not, individually or in the aggregate, result in a Material
Adverse Effect.
 
(rr)         Except for matters which would not, individually or in the
aggregate, have a Material Adverse Effect, (i) neither the Company, the
Partnership nor any of the subsidiaries is engaged in any unfair labor practice;
(ii) there is (A) no unfair labor practice complaint pending or, to the
Company’s or the Partnership’s knowledge after due inquiry, threatened against
the Company, the Partnership or any of the subsidiaries before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or threatened, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the Company’s or the
Partnership’s knowledge after due inquiry, threatened against the Company, the
Partnership or any of the subsidiaries and (C) no union representation dispute
currently existing concerning the employees of the Company, the Partnership,
HHMLP or any of the subsidiaries, and (iii) to the Company’s knowledge after due
inquiry, (A) no union organizing activities are currently taking place
concerning the employees of the Company, the Partnership, or any of the
subsidiaries and (B) there has been no violation of any federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws or any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) or the rules and regulations
promulgated thereunder concerning the employees of the Company, the Partnership,
HHMLP or any of the Subsidiaries;
 
(ss)       The Company and its subsidiaries have complied and will comply in all
material respects with wage and hour determinations issued by the U.S.
Department of Labor under the Service Contract Act of 1965 and the Fair Labor
Standards Act in paying its employees' salaries, fringe benefits and other
compensation for the performance of work or other duties in connection with
contracts with the U.S. government, and have complied and will comply in all
material respects with the requirements of the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, the Civil Rights Act of 1964
(Title VII), the National Labor Relations Act, the Vietnam Era Veteran's
Readjustment Act, the Age Discrimination in Employment Act, as amended by the
Older Workers' Benefit Protection Act, and federal, state and local labor laws,
each as amended except where the failure to comply with any such requirements
has not, and will not, have a Material Adverse Effect.
 
(tt)         Except with respect to non-timely filings of reports pursuant to
Section 16(a) of the Exchange Act by certain of the Company's officers as
described in the Company's Definitive Proxy Statement dated April 25, 2006 under
the caption “Section 16(a) Beneficial Ownership Reporting Compliance,” there is
and has been no failure on the part of the Company, the Operating Partnership
and the subsidiaries and any of the officers and directors of the Company, the
Operating Partnership and any of the subsidiaries, in their capacities as such,
to comply in all material respects with the provisions of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated thereunder.
 
(uu)       Other than this Agreement, there are no contracts, agreements or
understandings between the Company or any of its subsidiaries and any person
that would give rise to a valid claim against the Company or any of its
subsidiaries or CF&Co for a brokerage commission, finder’s fee or other like
payment with respect to the consummation of the transactions contemplated by
this Agreement.
 

--------------------------------------------------------------------------------




(vv)      The Company acknowledges and agrees that CF&Co has informed the
Company that CF&Co may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell common shares or preferred stock of the Company
for its own account while this Agreement is in effect.
 
(ww)     Any certificate signed by an officer of the Company and delivered to
CF&Co or to counsel for CF&Co shall be deemed to be a representation and
warranty by the Company and/or the Operating Partnership, as applicable, to
CF&Co as to the matters set forth therein.
 
(xx)        The Company and the Operating Partnership acknowledge that CF&Co
and, for purposes of the opinions to be delivered pursuant to Section 7 hereof,
counsel to the Company and counsel to CF&Co, will rely upon the accuracy and
truthfulness of the foregoing representations and hereby consents to such
reliance.
 
7.   Covenants of the Company. The Company and the Operating Partnership,
jointly and severally, covenant and agree with CF&Co that:
 
(a)         Registration Statement Amendments; Payment of Fees. After the date
of this Agreement and during any period in which a Prospectus relating to any
Placement Shares is required to be delivered by CF&Co under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) the Company will notify CF&Co promptly
of the time when any subsequent amendment to the Registration Statement, other
than documents incorporated by reference, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any comment letter from the Commission or any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information, (ii) the Company will prepare and file
with the Commission, promptly upon CF&Co’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in CF&Co’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by CF&Co (provided, however, that the
failure of CF&Co to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect CF&Co’s right to rely on the
representations and warranties made by the Company in this Agreement); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to CF&Co within a reasonable period of time
before the filing and CF&Co has not reasonably objected thereto (provided,
however, that the failure of CF&Co to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect CF&Co’s right to
rely on the representations and warranties made by the Company in this
Agreement) and the Company will furnish to CF&Co at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus, other than documents incorporated by reference, to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act (without reliance on Rule 424(b)(8) of the
Securities Act).
 
(b)         Notice of Commission Stop Orders. The Company will advise CF&Co,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or any
examination pursuant to Section 8(e) of the Securities Act, or if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the offering of the Shares; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop or other
order or to obtain its withdrawal if such a stop or other order should be
issued.
 

--------------------------------------------------------------------------------




(c)         Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by CF&Co under the Securities Act with respect to a pending sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify CF&Co to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.
 
(d)         Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on the Exchange
and to qualify the Placement Shares for sale under the securities laws of such
jurisdictions as CF&Co reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign entity or dealer in securities or file a
general consent to service of process in any jurisdiction.
 
(e)          Filings with the Exchange. The Company will timely file with the
Exchange all documents and notices required by the Exchange of companies that
have or will issue securities that are traded on the Exchange.
 
(f)          Delivery of Registration Statement and Prospectus. The Company will
furnish to CF&Co and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as CF&Co may
from time to time reasonably request and, at CF&Co’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made. The copies of the Registration Statement and the
Prospectus and any supplements or amendments thereto furnished to CF&Co will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.
 
(g)         Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.
 

--------------------------------------------------------------------------------




(h)         Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all expenses incident to the
performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees, (iv) the printing and
delivery to CF&Co of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on the
Exchange, and (vi) filing fees and expenses, if any, of the Commission and the
NASD Corporate Financing Department.
 
(i)   Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares to be sold by it hereunder in accordance in all material respects
with the statements under the caption “Use of Proceeds” in the Prospectus. The
Company will effect the issuance to the Company by the Operating Partnership of
a number of Common Units equal to the number of Shares sold pursuant to this
Agreement upon the Company's contribution to the Operating Partnership of the
proceeds from the sale of the Shares.
 
(j)   Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, the Company shall provide CF&Co notice as promptly as reasonably
possible before it offers to sell, contracts to sell, sells, grants any option
to sell or otherwise disposes of any Shares (other than Placement Shares offered
pursuant to the provisions of this Agreement) or securities convertible into or
exchangeable for Shares, warrants or any rights to purchase or acquire Shares;
provided, that such notice shall not be required in connection with the (i)
issuance, grant or sale of the Company’s common shares, options to purchase the
Company’s common shares or the Company’s common shares issuable upon the
exercise of options or other equity awards pursuant to the any stock option,
stock bonus or other stock plan or arrangement described in the Prospectus, (ii)
the issuance of securities in connection with an acquisition, merger, joint
venture or sale or purchase of assets described in the Prospectus, (iii) the
issuance or sale of the Company’s common shares pursuant to any dividend
reinvestment plan that the Company may adopt from time to time provided the
implementation of such is disclosed to CF&Co in advance, (iv) any of the
Company’s common shares issuable upon the redemption of outstanding Common Units
in accordance with the Operating Partnership Agreement and (v) the issuance of
Common Units by the Operating Partnership in exchange for properties.
 
(k)         Change of Circumstances. The Company will, at any time during a
fiscal quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise CF&Co promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to CF&Co pursuant to this Agreement.
 
(l)          Due Diligence Cooperation. The Company and the Operating
Partnership will cooperate with any reasonable due diligence review conducted by
CF&Co or its agents in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior officers, during regular business hours and at the
Company’s principal offices, as CF&Co may reasonably request.
 
(m)         Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act, which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through CF&Co, the Net Proceeds to the Company and the compensation
payable by the Company to CF&Co with respect to such Placement Shares, and (ii)
deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.
 

--------------------------------------------------------------------------------




(n)         Representation Dates; Certificate. On or prior to the date that the
first Shares are sold pursuant to the terms of this Agreement and each time the
Company (i) files the Prospectus relating to the Placement Shares or amends or
supplements the Registration Statement or the Prospectus relating to the
Placement Shares (other than a prospectus supplement filed in accordance with
Section 7(m) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of documents by reference to the
Registration Statement or the Prospectus relating to the Placement Shares; (ii)
files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release, to “furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a "Representation Date"); the Company shall furnish CF&Co
with a certificate, in the form attached hereto as Exhibit 7(n) within ten (10)
Trading Days of any Representation Date if requested by CF&Co. The requirement
to provide a certificate under this Section 7(n) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date.
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide CF&Co with a certificate under this Section 7(n),
then before the Company delivers the Placement Notice or CF&Co sells any
Placement Shares, the Company shall provide CF&Co with a certificate, in the
form attached hereto as Exhibit 7(n), dated the date of the Placement Notice.
 
(o)         Legal Opinion. On or prior to the date that the first Shares are
sold pursuant to the terms of this Agreement, the Company shall cause to be
furnished to CF&Co (i) a written opinion of Hunton & Williams LLP (“Company
Counsel”), or other counsel satisfactory to CF&Co, in form and substance
satisfactory to CF&Co and its counsel, dated the date that the opinion is
required to be delivered, substantially similar to the form attached hereto as
Exhibit 7(o)-A and (ii) a letter of Company Counsel or other counsel
satisfactory to CF&Co, in form and substance satisfactory to CF&Co and its
counsel, dated the date that the letter is required to be delivered,
substantially similar to the form attached hereto as Exhibit 7(o)-B. Within ten
(10) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(n) for which no waiver is applicable, the Company shall cause to be furnished
to CF&Co (i) a written opinion of Company Counsel, or other counsel satisfactory
to CF&Co, in form and substance satisfactory to CF&Co and its counsel, dated the
date that the opinion is required to be delivered, substantially similar to the
form attached hereto as Exhibit 7(o)-C and (ii) a letter of Company Counsel or
other counsel satisfactory to CF&Co, in form and substance satisfactory to CF&Co
and its counsel, dated the date that the letter is required to be delivered,
substantially similar to the form attached hereto as Exhibit 7(o)-C modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented; provided, however, that in lieu of such opinions for
subsequent Representation Dates, counsel may furnish CF&Co with a letter (a
“Reliance Letter”) to the effect that CF&Co may rely on a prior opinion
delivered under this Section 7(o) to the same extent as if it were dated the
date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).
 

--------------------------------------------------------------------------------




(p)         Comfort Letter. On or prior to the date that the first Shares are
sold pursuant to the terms of this Agreement and within ten (10) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(n) for which no
waiver is applicable, the Company shall cause its independent accountants (and
any other independent accountants whose report is included in the Registration
Statement or the Prospectus) to furnish CF&Co letters (the "Comfort Letters"),
dated the date of the Comfort Letter is delivered, in form and substance
satisfactory to CF&Co, (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act, the Exchange
Act and the PCAOB, (ii) stating, as of such date, the conclusions and findings
of such firm with respect to the financial information and other matters
ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.
 
(q)         Non-Delivery of Materials. Failure to deliver any of the
certificates, opinion, letters or comfort letters required by and at the times
set forth in paragraphs (m), (n), (o) or (p) above shall be deemed as the
delivery by the Company of a Suspension Notice.
 
(r)          Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares to be issued and sold
pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Shares to be issued and sold pursuant to this Agreement other
than CF&Co; provided, however, that the Company may bid for and purchase its
common shares in accordance with Rule 10b-18 under the Exchange Act.
 
(s)         Insurance. The Company and its subsidiaries shall maintain, or
caused to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for companies engaged in similar businesses in similar
industries.
 
(t)          Compliance with Laws. The Company and each of its subsidiaries
shall maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to have a Material Adverse
Effect.
 
(u)         REIT Treatment. The Company will take all commercially reasonable
efforts to enable the Company to continue to meet the requirements for
qualification and taxation as a REIT under the Code for subsequent tax years
that include any portion of the term of this Agreement.
 
(v)         Investment Company Act. The Company will conduct its affairs in such
a manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
 
(w)        Securities Act and Exchange Act. The Company will use its best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.
 

--------------------------------------------------------------------------------




(x)          No Offer to Sell. Other than a free writing prospectus (as defined
in Rule 405 under the Securities Act) approved in advance by the Company and
CF&Co in its capacity as principal or agent hereunder, neither CF&Co nor the
Company (including its agents and representatives, other than CF&Co in its
capacity as such) will, directly or indirectly, make, use, prepare, authorize,
approve or refer to any free writing prospectus relating to the Shares to be
sold by CF&Co as principal or agent hereunder.
 
(y)         Sarbanes-Oxley Act. The Company and its subsidiaries will use their
best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act of 2002.
 
8.   Conditions to CF&Co’s Obligations. The obligations of CF&Co hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company and the
Operating Partnership herein, to the due performance by the Company and the
Operating Partnership of their respective obligations hereunder, to the
completion by CF&Co of a due diligence review satisfactory to CF&Co in its
reasonable judgment, and to the continuing satisfaction (or waiver by CF&Co in
its sole discretion) of the following additional conditions:
 
(a)         Registration Statement Effective. The Registration Statement shall
be effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.
 
(b)         No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company or any of its
subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; (iv) the occurrence of any event that makes
any material statement made in the Registration Statement or the Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or such documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(c)         No Misstatement or Material Omission. CF&Co shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in CF&Co’s
reasonable opinion is material, or omits to state a fact that in CF&Co’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.
 
(d)         Material Changes. Except as disclosed in the Prospectus, there shall
not have been any material adverse change, on a consolidated basis, in the
authorized equity or long-term debt of the Company or the Operating Partnership
or any Material Adverse Effect, or any development that could reasonably be
expected to cause a Material Adverse Effect, or any downgrading in or withdrawal
of the rating assigned to any of the Company’s or the Operating Partnership’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s or the Operating Partnership’s
securities (other than asset backed securities), the effect of which, in the
case of any such action by a rating organization described above, in the
reasonable judgment of CF&Co (without relieving the Company or the Operating
Partnership of any obligation or liability it may otherwise have), is so
material as to make it impracticable or inadvisable to proceed with the offering
of the Placement Shares on the terms and in the manner contemplated in the
Prospectus.
 

--------------------------------------------------------------------------------




(e)         Legal Opinion and Letter. CF&Co shall have received the opinions and
letter of Company Counsel required to be delivered pursuant Section 7(o) on or
before the date on which such delivery of such opinion and letter is required
pursuant to Section 7(o).
 
(f)          Comfort Letter. CF&Co shall have received the Comfort Letter
required to be delivered pursuant Section 7(p) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(p).
 
(g)         Representation Certificate. CF&Co shall have received the
certificate required to be delivered pursuant to Section 7(n) on or before the
date on which delivery of such certificate is required pursuant to Section 7(n).
 
(h)         No Suspension. Trading in the Shares shall not have been suspended
on the Exchange.
 
(i)          Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(n), the Company and the Operating
Partnership shall have furnished to CF&Co such appropriate further information,
certificates and documents as CF&Co may have reasonably requested. All such
opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company and the Operating Partnership
shall have furnished CF&Co with such conformed copies of such opinions,
certificates, letters and other documents as CF&Co shall have reasonably
requested.
 
(j)          Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
 
(k)         Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.
 
(l)           No Termination Event. There shall not have occurred any event that
would permit CF&Co to terminate this Agreement pursuant to Section 11(a).
 
9.   Indemnification and Contribution.
 
(a)         Company and Operating Partnership Indemnification. The Company and
the Operating Partnership, jointly and severally, agree to indemnify and hold
harmless CF&Co, the directors, officers, partners, employees and agents of CF&Co
and each person, if any, who (i) controls CF&Co within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with CF&Co (a “CF&Co Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which CF&Co, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company or the Operating Partnership or based on written
information furnished by or on behalf of the Company or the Operating
Partnership filed in any jurisdiction in order to qualify the Shares under the
securities laws thereof or filed with the Commission, (y) the omission or
alleged omission to state in any such document a material fact required to be
stated in it or necessary to make the statements in it not misleading or (z) any
breach by any of the indemnifying parties of any of their respective
representations, warranties and agreements contained in this Agreement;
provided, however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from the sale of the
Placement Shares pursuant to this Agreement and is caused directly or indirectly
by an untrue statement or omission made in reliance upon and in conformity with
written information relating to CF&Co and furnished to the Company by CF&Co
expressly for inclusion in any document as described in clause (x) of this
Section 9(a) (that information being limited to the information described in
Schedule 4 hereto). This indemnity agreement will be in addition to any
liability that the Company or the Operating Partnership might otherwise have.
 

--------------------------------------------------------------------------------




(b)         CF&Co Indemnification. CF&Co agrees to indemnify and hold harmless
the Company, its directors, each officer of the Company that signed the
Registration Statement, the Operating Partnership and each person, if any, who
(i) controls the Company or the Operating Partnership within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act or (ii) is
controlled by or is under common control with the Company or the Operating
Partnership (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with written information relating to CF&Co
and furnished to the Company by CF&Co expressly for inclusion in any document as
described in clause (x) Section 9(a) (that information being limited to the
information described in Schedule 4 hereto).
 
(c)         Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(i) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (ii) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (iii) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (iv) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent. No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.
 

--------------------------------------------------------------------------------




(d)         Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company, the
Operating Partnership or CF&Co, the Company and CF&Co will contribute to the
total losses, claims, liabilities, expenses and damages (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted, but after deducting any contribution received by the Company or
the Operating Partnership from persons other than CF&Co, such as persons who
control the Company or the Operating Partnership within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company, the Operating Partnership and CF&Co may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company and the Operating Partnership, on the one hand, and CF&Co, on the
other. The relative benefits received by the Company and the Operating
Partnership on the one hand and CF&Co on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by CF&Co from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the Company
and the Operating Partnership, on the one hand, and CF&Co, on the other, with
respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Operating Partnership, on the one hand, or CF&Co, on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Operating Partnership and CF&Co agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), CF&Co shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of CF&Co, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.
 

--------------------------------------------------------------------------------




10.         Representations and Agreements to Survive Delivery. The indemnity
and contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company and the Operating Partnership
herein or in certificates delivered pursuant hereto shall survive, as of their
respective dates, regardless of (i) any investigation made by or on behalf of
CF&Co, any controlling persons, or the Company or the Operating Partnership (or
any of their respective officers, directors or controlling persons), (ii)
delivery and acceptance of the Placement Shares and payment therefor or (iii)
any termination of this Agreement.
 
11.         Termination.
 
(a)         CF&Co shall have the right by giving notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Effect, or
any development that could reasonably be expected to cause a Material Adverse
Effect has occurred, that, in the reasonable judgment of CF&Co, may materially
impair the ability of CF&Co to sell the Placement Shares hereunder; (ii) the
Company or the Operating Partnership shall have failed, refused or been unable
to perform any agreement on its part to be performed hereunder; other than any
failure of the Company to deliver (or cause another person to deliver) any
certification, opinion, or letter required under Sections 7(n), 7(o), or 7(p),
or (iii) any other condition of CF&Co’s obligations hereunder is not fulfilled;
or (iv), any suspension or limitation of trading in the Placement Shares or in
securities generally on the Exchange shall have occurred. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(h) (Expenses), Section 9 (Indemnification), Section 10
(Survival of Representations), Section 16 (Applicable Law; Consent to
Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall remain in full
force and effect notwithstanding such termination.
 

--------------------------------------------------------------------------------




(b)         The Company and the Operating Partnership shall have the right, by
giving ten (10) days notice as hereinafter specified to terminate this Agreement
in their sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(h), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.
 
(c)         CF&Co shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(h), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
 
(d)         Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through CF&Co on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(h), Section 9, Section
10, Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.
 
(e)         This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(h),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect.
 
(f)          Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by CF&Co or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
 
12.         Notices. All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified in this Agreement, and
if sent to CF&Co, shall be delivered to CF&Co at Cantor Fitzgerald & Co., 110
East 59th Street, New York, New York 10022, fax no. (212) 829-4972, Attention:
ITD-Investment Banking, with copies to Stephen Merkel, General Counsel, at the
same address, and Clifford Chance US LLP, 31 West 52nd Street, New York, New
York, fax no. (212) 878-8375, Attention: Jay L. Bernstein; or if sent to the
Company or the Operating Partnership, shall be delivered to Hersha Hospitality
Trust, 510 Walnut Street, 9th Floor, Philadelphia, Pennsylvania 19106 fax no.
(717) 774-7383 Attention: Ashish R. Parikh with a copy to Hunton & Williams LLP,
951 East Byrd Street, Richmond, Virginia 23219, fax no. (804) 788-8218,
Attention: James S. Seevers, Jr. Each party to this Agreement may change such
address for notices by sending to the parties to this Agreement written notice
of a new address for such purpose. Each such notice or other communication shall
be deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day or, if such day is not a Business Day, on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
a nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the Exchange and commercial banks in the City
of New York are open for business.
 
13.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company, the Operating Partnership and CF&Co and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that CF&Co may assign its rights and obligations hereunder to an
affiliate of CF&Co without obtaining the Company’s consent.
 

--------------------------------------------------------------------------------




14.        Adjustments for Stock Splits. The parties acknowledge and agree that
all stock-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Shares.
 
15.         Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and CF&Co. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
 
16.         Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
 
17.         Waiver of Jury Trial. The Company, the Operating Partnership and
CF&Co each hereby irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon or arising out of this Agreement or any
transaction contemplated hereby.
 
18.         Absence of Fiduciary Relationship. The Company and the Operating
Partnership jointly and severally acknowledge and agree that:
 
(a)         CF&Co has been retained solely to act as agent in connection with
the sale of the Shares and that no fiduciary, advisory or agency relationship
between the Company and CF&Co has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether CF&Co has
advised or is advising the Company on other matters;
 

--------------------------------------------------------------------------------




(b)         each of the Company and the Operating Partnership is capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement;
 
(c)         each of the Company and the Operating Partnership has been advised
that CF&Co and its affiliates are engaged in a broad range of transactions which
may involve interests that differ from those of the Company or the Operating
Partnership and that CF&Co has no obligation to disclose such interests and
transactions to the Company or the Operating Partnership by virtue of any
fiduciary, advisory or agency relationship; and
 
(d)         each of the Company and the Operating Partnership waives, to the
fullest extent permitted by law, any claims it may have against CF&Co, for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees that
CF&Co shall have no liability (whether direct or indirect) to the Company or the
Operating Partnership in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company or the
Operating Partnership, including stockholders, partners, employees or creditors
of the Company or the Operating Partnership.
 
19.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
 
20.         Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:
 
(a)          “Applicable Time” means the time of each sale of any Shares or any
securities pursuant to this Agreement.
 
(b)         “GAAP” means United States generally accepted accounting principles.
 
(c)         “Organizational Documents” means (a) in the case of a corporation,
its charter and by-laws; (b) in the case of a limited or general partnership,
its partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.
 


[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------




If the foregoing correctly sets forth the understanding among the Company, the
Operating Partnership and CF&Co, please so indicate in the space provided below
for that purpose, whereupon this letter shall constitute a binding agreement
between the Company, the Operating Partnership and CF&Co.
 

 
Very truly yours,
             
HERSHA HOSPITALITY TRUST
       
By:
     
Name:
   
Title:

 

 
HERSHA HOSPITALITY LIMITED PARTNERSHIP
       
By:
Hersha Hospitality Trust, its general partner                
Name:
   
Title:

 

 
ACCEPTED as of the date first-above written:
       
CANTOR FITZGERALD & CO.
             
By:
 
 
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------